09/21/2021



                                                                                 Case Number: DA 21-0389




         IN THE SUPREME COURT OF THE STATE OF MONTANA
                                 No. DA 21-0389
JOSEPH A. KRASOWSKI,

                          Appellant,

vs.

BILLINGS DISTRICT COUNCIL
OF THE SOCIETY OF ST.
VINCENT DE PAUL,

                           Appellee.

                                       ORDER



      Upon consideration of Appellant’s motion for extension of time, and good

cause appearing,

      IT IS HEREBY ORDERED that Appellant is granted an extension of time to

and including October 24, 2021, within which to prepare, file, and serve

Appellant’s opening brief on appeal.

      ELECTRONICALLY DATED AND SIGNED BELOW




                                                                     Electronically signed by:
                                                                        Bowen Greenwood
                                                                    Clerk of the Supreme Court
                                                                        September 21 2021